


FIRST AMENDMENT TO THE
HOLLYFRONTIER CORPORATION
OMNIBUS INCENTIVE COMPENSATION PLAN


THIS FIRST AMENDMENT (the “First Amendment”) to the HollyFrontier Corporation
Omnibus Incentive Compensation Plan, as amended from time to time (the “Plan”),
is made by HollyFrontier Corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company and its subsidiaries;


WHEREAS, Section 7(a) of the Plan provides that the Company’s board of directors
(the “Board”) or the Committee (as defined in the Plan) may amend the Plan from
time to time without approval of the stockholders of the Company, except that
any amendment to the Plan of which approval of the stockholders is required by
any federal or state law or regulation or the rules of any stock exchange on
which the shares of the Company are listed or quoted must be approved by the
stockholders of the Company;


WHEREAS, the Board has determined that it is desirable to submit for approval to
the stockholders of the Company, at the Company’s 2015 Annual Meeting of
Stockholders, the material terms of the Plan, including the employees eligible
to participate therein, the maximum compensation payable under the Plan and the
business criteria that may be used for setting performance goals under the Plan,
for purposes of satisfying the “performance-based compensation” exemption under
section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
which requires the material terms of the Plan to be disclosed to and approved by
the Company’s stockholders no later than the first stockholder meeting that
occurs in the fifth year following the year in which the stockholders previously
approved the Plan;


WHEREAS, in connection with such approval, the Board has determined that it is
desirable to adopt the First Amendment, effective as of May 13, 2015 (the
“Effective Date”) and subject to approval by the stockholders of the Company, to
(i) restate (without any making any changes thereto, other than to reflect where
applicable the two for one stock split effected by the Company on August 31,
2011) the employees eligible to participate in the Plan and the maximum
compensation payable under the Plan, (ii) add additional business criteria that
may be used for setting performance goals under the Plan, and (iii) reflect the
adjustment, in accordance with the adjustment provisions set forth in Section
4(c) of the Plan, to the other share limitations in the Plan as a result of the
two for one stock split effected by the Company on August 31, 2011.




--------------------------------------------------------------------------------






NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:


1.     The defined term “Employee” in Section 2 of the Plan is hereby restated
in its entirety as follows:


“Employee” shall mean any employee of the Company or a Subsidiary.


2.     The defined term “Performance Criteria” in Section 2 of the Plan is
hereby deleted in its entirety and replaced with the following:


“Performance Criteria” shall mean one or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified Subsidiaries,
divisions or business or geographical units of the Company (except with respect
to the total stockholder return and earnings per share criteria): (A) earnings,
earnings per share, earnings before interest, taxes, depreciation and/or
amortization and/or operating earnings after interest expense and/or before
incentives, service fees and extraordinary or special items; (B) gross or net
income, income per share or income per share from operations; (C) revenues; (D)
cash flow, cash flow per share, cash flow from operating activities, cash flow
before financing activities, or cash flow return; (E) targeted cash balances;
(F) return on net assets; (G) return on assets; (H) return on investment; (I)
return on capital or return on capital employed; (J) return on equity; (K) stock
price; (L) cost controls; (M) economic value added; (N) gross margin; (O)
reductions or savings; (P) operating income; (Q) safety performance and/or
incidence rate, including process safety performance, reliability, capacity
utilization and lost economic opportunity; (R) total stockholder return; (S)
debt reduction or management or compliance with debt covenants; (T) net profit
margin; (U) refinery reliability; (V) operating margin; (W) contribution margin;
(X) market share; (Y) effective equipment utilization; (Z) achievement of
savings from business improvement projects; (AA) capital projects deliverables;
(BB) performance against environmental targets; (CC) satisfactory internal or
external audits; (DD) operating expense; (EE) cost management; and (FF) any of
the above goals determined on an absolute or relative basis, as a ratio with
other business criteria or as compared to the performance of a published or
special index deemed applicable by the Committee, including Standard




--------------------------------------------------------------------------------




& Poor’s 500 Stock Index or a group of comparable companies, pre-tax or
after-tax, before or after special charges, or any combination of the foregoing.
Performance goals based on stock price shall be proportionately adjusted for any
changes in the price due to a stock split. A performance goal need not be based
upon an increase or positive result under a business criterion and may be based
upon limiting economic losses or maintaining the status quo.


3.    Section 4(a) of the Plan is hereby deleted in its entirety and replaced
with the following:


(a)    Shares Available. Subject to adjustment as provided below and in Section
4(c), the maximum aggregate number of Shares that may be delivered with respect
to Awards granted under the Plan shall be 7,448,510 Shares, which includes (a)
12,632,184 shares of Frontier common stock that were not previously issued and
were not subject to outstanding awards granted under the Prior Plan, and (b)
2,850,064 shares of Frontier common stock that were subject to outstanding
awards originally made by Frontier under the Prior Plan that were assumed by the
Company in connection with the consummation of the Merger (the “Assumed
Awards”), in each case, multiplied by an exchange ratio of 0.4811 and rounded,
if necessary, down to the nearest whole Share and subsequently further adjusted
to reflect the Company’s two for one stock split effected on August 31, 2011. Of
the 7,448,510 Shares that may be subject to Awards under the Plan, 616,890
Shares (all of which are subject to Assumed Awards) (the “Initial Pool”) shall
be subject to adjustment as follows: with respect to each stock-denominated
Award, the number of Shares in such Initial Pool shall be reduced by 1.7 times
the number of Shares subject to such Award. The other 6,831,620 Shares (the “New
Pool”) shall be subject to adjustment as follows: with respect to each
stock-denominated Award, other than an Option or SAR, granted from the New Pool,
the number of Shares in the New Pool shall be reduced by 1.6 times the number of
Shares subject to such Award. With respect to each Option or SAR granted under
the Plan, the number of Shares in such pool shall be reduced on a 1.0 for 1.0
basis for each Share that is subject to such Award. SAR Awards to be settled in
Shares shall be counted in full against the number of Shares available for
delivery under the Plan regardless of the number of Shares actually issued in
settlement of any SAR. If any stock-denominated Award is paid in cash, forfeited
or otherwise lapses, expires, terminates or is canceled without the delivery of
Shares, then the number of Shares subject to such Award, if not an Option or
SAR, shall be added back to the Share pool from which Award was granted and be
available for future Awards thereunder on the basis of 1.7 Shares or 1.6 Shares
per Share subject to such Award, as applicable, and on a 1.0 for 1.0 basis if
such Award was an Option or SAR. With respect to a dollar-denominated Award




--------------------------------------------------------------------------------




that is paid in Shares, the Share pool shall be reduced by 1.7 times or 1.6
times the number of Shares delivered with respect to such dollar-denominated
Award, based on the applicable pool from which the Award is satisfied.
Notwithstanding the foregoing, Substitute Awards granted in connection with a
business acquisition made by the Company or a Subsidiary, whether an asset
purchase, merger or stock acquisition, shall not reduce the number of Shares
available in a Share pool. In addition, Shares withheld or received by the
Company to satisfy tax withholding or other payment obligations shall not again
be available for future Awards. Further, no more than 3,848,800 Shares may be
granted and delivered with respect to Options that are Incentive Stock Options.
Shares shall be delivered first from the Initial Pool, if any, as adjusted, and
then from the New Pool.


4.    Section 5 of the Plan is hereby deleted in its entirety and replaced with
the following:


Section 5.    Eligibility and Award Limits


(a)    Eligible Individuals. Any Employee, Consultant or Director (other than an
Employee, Consultant or Director who was, immediately prior to the Merger, a
service provider to the Company, formerly named Holly Corporation, or entities
that were its subsidiaries) shall be eligible to be designated a Participant by
the Committee.


(b)    Individual Limits. No individual may be granted stock-denominated Awards
in any calendar year with respect to more than 1,443,300 Shares. No individual
may be paid cash-denominated Awards of more than $5 million in the aggregate in
any calendar year.


5.    Section 6(j)(vii) of the Plan is hereby deleted in its entirety and
replaced with the following:


(vii)    Performance Criteria. The Committee shall establish the performance
goals based on the Performance Criteria applicable to those Awards (including an
award of cash), the payment of which is intended by the Committee to qualify as
“performance-based compensation” as described in Section 162(m)(4)(C) of the
Code (“Section 162(m) Awards”). Nothing in the Plan shall prevent the Committee
from establishing other performance-based criteria for Awards not intended to
qualify as performance-based compensation under Section 162(m), including,
without limitation, Awards




--------------------------------------------------------------------------------




being granted to an individual who is not a “covered employee” for purposes of
Section 162(m). The Committee may, at the time the performance goals in respect
of a Section 162(m) Award are established, provide for the manner in which
actual performance and performance goals with regard to the business criteria
selected will reflect the impact of specified events during the relevant
performance period, which may mean excluding the impact of any or all of the
following events or occurrences for such performance period: (a) asset
write-downs or impairments to assets; (b) litigation, claims, judgments or
settlements; (c) the effect of changes in tax law or other such laws or
regulations affecting reported results; (d) accruals for reorganization and
restructuring programs; (e) any extraordinary, unusual or nonrecurring items as
described in the Accounting Standards Codification Topic 225, as the same may be
amended or superseded from time to time; (f) any change in accounting principles
as defined in the Accounting Standards Codification Topic 250, as the same may
be amended or superseded from time to time; (g) any loss from a discontinued
operation as described in the Accounting Standards Codification Topic 360, as
the same may be amended or superseded from time to time; (h) goodwill impairment
charges; (i) operating results for any business acquired during the calendar
year; (j) third party expenses associated with any investment or acquisition by
the Company or any Subsidiary; (k) any amounts accrued by the Company or its
Subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (l) any discretionary or
matching contributions made to a savings and deferred profit-sharing plan or
deferred compensation plan for the fiscal year; (m) interest, expenses, taxes,
depreciation and depletion, amortization and accretion charges; and (n)
marked-to-market adjustments for financial instruments. The adjustments
described in this paragraph shall only be made, in each case, to the extent that
such adjustments in respect of a Section 162(m) Awards would not cause the award
to fail to qualify as “performance-based compensation” under section 162(m) of
the Code.
6.    A new Section 6(j)(viii) is hereby added to the Plan to read as follows:
 

(viii)     Section 162(m) Awards Pool. The Committee may establish an unfunded
pool, with the amount of such pool calculated using an objective formula based
upon the level of achievement of a performance goal or goals with respect to one
or more of the business criteria selected from the list set forth in Section 2
during the given performance period, as specified by the




--------------------------------------------------------------------------------




Committee. The pool may be funded as to a specified dollar amount or a number of
Shares. The Committee may specify the amount of the pool as a percentage of any
of such business criteria, a percentage in excess of a threshold amount with
respect to such business criteria, or as another amount which need not bear a
direct relationship to one or several business criteria but shall be objectively
determinable and calculated based upon the level of achievement of
pre-established goals with regard to the business criteria.


RESOLVED FURTHER, that except as provided above, the Plan shall continue to read
in the current state.


[Remainder of Page Intentionally Left Blank]








